1 So. 3d 1285 (2009)
Lavoris DOUGLAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4143.
District Court of Appeal of Florida, First District.
February 19, 2009.
David A. Taylor of David A. Taylor, P.A., Jacksonville, for Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered May 10, 2007, in Duval County Circuit Court case number 16-2006-CF-2643-AXXXMA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the circuit court is directed to appoint counsel to represent him on appeal.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.